DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020 and 01/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 04/15/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0164570 A1 (Bang).

    PNG
    media_image1.png
    322
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    394
    media_image2.png
    Greyscale

Regarding claim 1, Bang discloses a battery pack [0059] comprising a battery cell 220, a protective circuit module 230 electrically connected to an electrode tab (electrode terminals 
Regarding claims 2 and 3, Bang further discloses that the first pressing rib (support part 126b) has a rim shape surrounding an opening [0058] for coupling between the electrode tab 222 and the protective circuit module 230, [0056], [0075]. See Figs. 6, 15.

    PNG
    media_image3.png
    310
    388
    media_image3.png
    Greyscale

Regarding claims 4 and 5, Bang further discloses that a circuit accommodation space (protection circuit module mounting part 120) is disposed above a terrace of the battery cell 220 to accommodate the protective circuit module 230 and the first pressing rib 126 [0051], [0056], the electrode tab 224 extending from the terrace overlaps the protective circuit module 230 placed above the terrace, and the first pressing rib 126 is configured to press downward the electrode tab 224 and the protective circuit module 230, which overlap each other, from an is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164570 A1 (Bang), as applied to claims 1-5 above.
Regarding claims 6 and 7, Bang discloses the battery pack of claim 1, as shown above but does not disclose a second pressing rib disposed at a position facing the first pressing rib 126 in a thickness direction of the frame 100 and configured to press the electrode tab 224 and the protective circuit module 230 in the direction in which the electrode tab 224 and the protective circuit module 230 face each other in a state in which the electrode tab 224 and the protective circuit module 230 are arranged between the first pressing rib 126 disposed at an upper position proximate to the protective circuit module 230 and the second pressing rib disposed at a lower position proximate to the electrode tab 224. However, it nevertheless would have been obvious to one of ordinary skill in the art to provide an additional pressing rib as claimed, in order to further support the connection of the electrode tab 224 and the protective circuit module 230 as discussed in Bang [0056], [0074]-[0077]. Note that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 9, Bang further discloses that the pressing ribs may have a rim shape surrounding an opening which provides for coupling between the electrode tab 222 and the protective circuit module 230, or may have a solid plate shape not including an opening [0056], [0058], [0075]. See Figs. 4-7.

Regarding claim 11, Bang further discloses that the electrode tab includes first 222 and second 224 electrode tabs extending from the battery cell 220 and having different polarities [0052], and the pressing ribs 126 include two pairs of pressing ribs 126 per cell accommodation portion 110 [0056]. See Fig. 3.
Regarding claim 12, Bang further discloses that the pressing ribs 126 include a plurality of pairs of pressing ribs 126 which are spaced apart from each other along a partition wall 121 of the frame main body, the partition wall facing the cell accommodation portion 110 [0053], [0056]. See Fig. 3.
Regarding claim 13, Bang further discloses a protective circuit module cover (upper case 300) coupled to the frame 100 to accommodate the protective circuit module 230 [0060]. See Fig. 8.
Claims 8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164570 A1 (Bang), as applied to claims 1-7 and 9-13 above, in view of US 2010/0092859 A1 (Kim).
Regarding claim 8, Bang teaches the battery pack of claim 6 with the protective circuit module 230 arranged between the first and second pressing ribs 126, as shown above, and further discloses a circuit accommodation space (a protection circuit module mounting part 120) is disposed above a terrace of the battery cell 220 to accommodate the protective circuit module 230 and the pressing ribs 126 [0051], [0056]. See Figs. 3 and 8. Bang does not teach 

    PNG
    media_image4.png
    250
    429
    media_image4.png
    Greyscale

Regarding claims 14-18, Bang teaches the battery pack of claim 13, as shown above, but does not teach the claimed first and second coupling protrusions and fastening rib. Such attachment features are however well known in the art, for example from Kim, which teaches 
Further with respect to claim 16, Bang further discloses that the protective circuit module cover 300 includes an open portion that accommodates the protective circuit module 230 and an upper surface portion, a lower surface portion, a left surface portion, a right surface portion, and a front surface portion that cover five different surfaces of the protective circuit module 230 [0053], [0060]. See Figs. 8, 9.
Further with respect to claim 18, Bang further discloses that the pressing rib 126 is disposed along a partition wall 121 of the frame main body, the partition wall 121 facing the cell accommodation portion 110 [0053], [0056]. See Fig. 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727